DETAILED ACTION
This is in response to applicant's communication filed on 01/20/2022, wherein:
Claim 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-3, 5-7, and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 6-7, 15-16, and 18 of U.S. Patent No. US 10462823 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped.

US 10462823 B2
17580167
1. An access node of a radio access network that communicates over a radio interface with a wireless terminal, the access node comprising: processor circuitry configured: 

to include, in a first type system information message, one or more indications, each of the indications indicating whether one or more associated second type system information blocks are broadcasted or to be provided on-demand, the first type system information message comprising first type system information, the first type system information being required for the wireless terminal to perform an initial access to the radio access network, and; upon a change of content of a second type system information block whose associated indication indicating that the second type system information block was provided on-demand before the change, to include in the first type system information message an indication associated with the second type system information block indicating that the second type system information block is broadcast; transmitter circuitry configured to periodically transmit, over the radio interface, the first type system information message and to transmit the second type system information block.

4. The access node of claim 1, wherein the processor circuitry is further configured, upon the change of the content of the second type system information block, to generate the broadcast of the second type system information block, the broadcast of the second type system information block comprising an association of a group of second type system information blocks with a same value tag.

6. The access node of claim 1, wherein prior to the change of content of the second type system information block the transmitter circuitry is configured to transmit a separate signaling that triggers the wireless terminal to receive the first type system information.

7. The access node of claim 1, wherein the second type system information block is further associated with a value tag, the value tag being included in the first type system information and being updated upon the change of content.

15. A wireless terminal of a radio access network that communicates over the radio interface with an access node of the radio access network comprising:

receiver circuitry configured to receive first type system information comprising one or more indications and one or more value tags, each of the indications indicating whether one or more associated second type system information blocks are broadcasted or to be provided on-demand, each of the one or more value tags being updated upon a change of content on at least one corresponding second type system information block, the first type system information being used to perform an initial access to the radio access network; and processor circuitry configured to: receive a second type system information block based on the indication associated with the second type system information block, in a case that the value tag corresponding to the second type system information block is updated.

16. The wireless terminal of claim 15, wherein prior to the change of content of the second type system information block, the receiver circuitry is configured to receive a separate signaling that triggers reception of the first type system information.
 
18. A method in a wireless terminal which communicates over a radio interface with an access node of a radio access network the method comprising: receiving first type system information comprising one or more indications and one or more value tags, each of the indications indicating whether one or more associated second type system information blocks are broadcasted or to be provided on-demand, each of the one or more value tags being updated upon a change of content on at least one corresponding second type system information block, the first type system information being used to perform an initial access to the radio access network; using processor circuitry to receive a second type system information block based on the indication associated with the second type system information block, in a case that the value tag corresponding to the second type system information block is updated.


1. An apparatus for a radio access network, the apparatus comprising: a memory storing instructions; and at least one processor configured to execute the instructions to cause the apparatus to: 

generate a first system information block (SIB), the first SIB comprising information about whether a second SIB is to be transmitted by broadcasting; set the information indicating that the second SIB is to be transmitted by broadcasting when transmission of the second SIB is changed; transmit the first SIB; and transmit a message to user equipment for triggering reception of the first SIB (see claim 1 and 6 of US 10462823 B2).

2. The apparatus of claim 1, wherein the at least one processor is further configured to execute the instructions to cause the apparatus to: transmit a changed second SIB by broadcasting; wherein the first SIB further comprises a value corresponding to the changed second SIB (see claim 4 of US 10462823 B2).

3. The apparatus of claim 2, wherein the value corresponding to the changed second SIB is used to determine whether the second SIB is changed (see claim 7 of US 10462823 B2).

5. A method for a radio access network, the method comprising: generating a first system information block (SIB), the first SIB comprising information about whether a second SIB is to be transmitted by broadcasting; setting the information indicating that the second SIB is to be transmitted by broadcasting when transmission of the second SIB is changed; transmitting the first SIB; and transmitting a message to user equipment for triggering reception of the first SIB (see claim 1 and 6 of US 10462823 B2).

6. The method of claim 5, further comprising: transmitting a changed second SIB by broadcasting; wherein the first SIB further comprises a value corresponding to the changed second SIB (see claim 4 of US 10462823 B2).

7. The method of claim 6, wherein the value corresponding to the changed second SIB is used to determine whether the second SIB is changed (see claim 7 of US 10462823 B2).

9. A user equipment for accessing a radio access network, the user equipment comprising: a memory storing instructions; and at least one processor configured to execute the instructions to cause the user equipment to: 

receive a message, the message triggering reception of a first system information block (SIB); receive the first SIB, the first SIB comprising information about whether a second SIB is to be transmitted by broadcasting; determine, based on the first SIB, whether transmission of a second SIB is changed; and receive a changed second SIB in response to a determination that the second SIB is changed (see claim 15-16 of US 10462823 B2).
 
10. The user equipment of claim 9, wherein the at least one processor is configured to execute the instructions to cause the user equipment to receive the changed second SIB based on the information about whether the second SIB is to be transmitted by broadcasting (see claim 15-16 of US 10462823 B2).

11. The user equipment of claim 9, wherein: the information indicates that the second SIB is to be transmitted by broadcasting; and the at least one processor is configured to execute the instructions to cause the user equipment to receive the changed second SIB from a broadcast channel (see claim 15-16 of US 10462823 B2).

12. The user equipment of claim 9, wherein: the first SIB further comprises a first value corresponding to the changed second SIB; the memory further stores a second value corresponding to the second SIB; and the at least one processor is configured to execute the instructions to cause the user equipment to determine, based on the first SIB, whether the second SIB is changed based on the first value and the second value (see claim 15-16 of US 10462823 B2).

13. The user equipment of claim 12, wherein the at least one processor is configured to execute the instructions to cause the user equipment to determine that the second SIB is changed when the first value is different from the second value (see claim 15-16 of US 10462823 B2).

14. The user equipment of claim 9, wherein the at least one processor is further configured to execute the instructions to cause the user equipment to: access the radio access network based on the first SIB (see claim 15-16 of US 10462823 B2).

15. A method for accessing a radio access network, the method comprising: receiving a message, the message triggering reception of a first system information block (SIB); receiving the first SIB, the first SIB comprising information about whether a second SIB is to be transmitted by broadcasting; determining, based on the first SIB, whether transmission of a second SIB is changed; and receiving a changed second SIB in response to a determination that the second SIB is changed (see claim 18 of US 10462823 B2).

16. The method of claim 15, wherein receiving the changed second SIB comprises: receiving the changed second SIB based on the information about whether the second SIB is to be transmitted by broadcasting (see claim 18 of US 10462823 B2).

17. The method of claim 15, wherein: the information indicates that the second SIB is to be transmitted by broadcasting; and receiving the changed second SIB comprises: receiving the changed second SIB from a broadcast channel  (see claim 18 of US 10462823 B2).

18. The method of claim 15, wherein: the first SIB further comprises a first value corresponding to the changed second SIB; and the method further comprises: determining whether the second SIB is changed based on the first value and a second value corresponding to the second SIB  (see claim 18 of US 10462823 B2).

19. The method of claim 18, wherein determining whether the second SIB is changed based on the first value and the second value corresponding to the second SIB comprises: determining that the second SIB is changed when the first value is different from the second value  (see claim 18 of US 10462823 B2).

20. The method of claim 15, further comprising: accessing the radio access network based on the first SIB (see claim 18 of US 10462823 B2).


Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, and 5-6  of U.S. Patent No. US 10841958 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped.

US 10841958 B2
17580167
1. An access node of a radio access network that communicates over a radio interface with a wireless terminal, the access node comprising: processor circuitry configured: 

to generate a first type system information block (SIB) comprising information and a value tag, the information indicating whether one or more associated second type system information blocks are provided by broadcast or on-demand, the value tag being updated upon a change of a corresponding second type SIB, the first type SIB being required for the wireless terminal to perform an initial access to the radio access network; upon a change of a second type SIB whose associated information indicated before the change that the second type SIB was provided on-demand, to include in the first type SIB the information associated with the second type SIB indicating that the second type SIB is provided by broadcast; transmitter circuitry configured to: transmit the first type SIB; transmit a message that triggers the wireless terminal to receive the first type SIB, wherein; whether or not the second type SIB has changed is determined based on a value tag, associated with the second type SIB, stored in the wireless terminal, and the value tag included in the first type SIB corresponding to the second type SIB.

3. A method for an access node of a radio access network that communicates over a radio interface with a wireless terminal, the method comprising: generating a first type system information block (SIB) comprising information and a value tag, the information indicating whether one or more associated second type system information blocks are provided by broadcast or on-demand, the value tag being updated upon a change of a corresponding second type SIB, the first type SIB being required for the wireless terminal to perform an initial access to the radio access network; upon a change of a second type SIB whose associated information indicated before the change that the second type SIB was provided on-demand, including in the first type SIB the information associated with the second type SIB indicating that the second type SIB is provided by broadcast; transmitting the first type SIB; transmitting a message that triggers the wireless terminal to receive the first type SIB, wherein; whether or not the second type SIB has changed is determined based on a value tag, associated with the second type SIB, stored in the wireless terminal, and the value tag included in the first type SIB corresponding to the second type SIB.

5. A wireless terminal of a radio access network that communicates over a radio interface with an access node of the radio access network comprising: receiver circuitry configured to: receive a message that triggers reception of a first type system information block (SIB); and receive, based on the reception of the message, the first type SIB comprising information and a value tag, the information indicating whether one or more associated second type SIBs are provided by broadcast or on-demand, the value tag being updated upon a change of a corresponding second type SIB, the first type SIB being used to perform an initial access to the radio access network; and processor circuitry configured to determine that a second type SIB has changed, based on a value tag, associated with the second type SIB, stored in the wireless terminal, and the value tag included in the first type SIB corresponding to the second type SIB; wherein receiver circuitry is configured to perform reception of the second type SIB based on the information associated with the second type system information block, in a case that the second type SIB has change; and wherein in a case that the second type SIB was provided on-demand before the change, the information associated with the second type SIB included in the first type SIB indicated that the second type SIB is provided by broadcast.

6. A method for a wireless terminal of a radio access network that communicates over a radio interface with an access node of the radio access network, the method comprising: receiving a message that triggers reception of a first type system information block (SIB); receiving, based on the reception of the message, the first type SIB comprising information and a value tag, the information indicating whether one or more associated second type SIBs are provided by broadcast or on-demand, the value tag being updated upon a change of a corresponding second type SIB, the first type SIB being used to perform an initial access to the radio access network; determining that a second type SIB has changed, based on a value tag, associated with the second type SIB, stored in the wireless terminal, and the value tag included in the first type SIB corresponding to the second type SIB; wherein reception of the second type SIB is performed based on the information associated with the second type system information block, in a case that the second type SIB has changed; and wherein in a case that the second type SIB was provided on-demand before the change, the information associated with the second type SIB included in the first type SIB indicates that the second type SIB is provided by broadcast.
1. An apparatus for a radio access network, the apparatus comprising: a memory storing instructions; and at least one processor configured to execute the instructions to cause the apparatus to: 

generate a first system information block (SIB), the first SIB comprising information about whether a second SIB is to be transmitted by broadcasting; 

set the information indicating that the second SIB is to be transmitted by broadcasting when transmission of the second SIB is changed; 

transmit the first SIB; and transmit a message to user equipment for triggering reception of the first SIB (see claim 1 of US 10841958 B2).

2. The apparatus of claim 1, wherein the at least one processor is further configured to execute the instructions to cause the apparatus to: transmit a changed second SIB by broadcasting; wherein the first SIB further comprises a value corresponding to the changed second SIB (see claim 1 of US 10841958 B2).

3. The apparatus of claim 2, wherein the value corresponding to the changed second SIB is used to determine whether the second SIB is changed (see claim 1 of US 10841958 B2).

4. The apparatus of claim 2, wherein: the value corresponding to the changed second SIB is a first value corresponding to the second SIB; and the first value corresponding to the second SIB is compared with a second value corresponding to the second SIB stored in the user equipment to determine whether the second SIB is changed (see claim 1 of US 10841958 B2).

5. A method for a radio access network, the method comprising: generating a first system information block (SIB), the first SIB comprising information about whether a second SIB is to be transmitted by broadcasting; setting the information indicating that the second SIB is to be transmitted by broadcasting when transmission of the second SIB is changed; transmitting the first SIB; and transmitting a message to user equipment for triggering reception of the first SIB (see claim 3 of US 10841958 B2).

6. The method of claim 5, further comprising: transmitting a changed second SIB by broadcasting; wherein the first SIB further comprises a value corresponding to the changed second SIB (see claim 3 of US 10841958 B2).

7. The method of claim 6, wherein the value corresponding to the changed second SIB is used to determine whether the second SIB is changed (see claim 3 of US 10841958 B2).

8. The method of claim 6, wherein: the value corresponding to the changed second SIB is a first value corresponding to the second SIB; and the first value corresponding to the second SIB is compared with a second value corresponding to the second SIB stored in the user equipment to determine whether the second SIB is changed (see claim 3 of US 10841958 B2).

9. A user equipment for accessing a radio access network, the user equipment comprising: a memory storing instructions; and at least one processor configured to execute the instructions to cause the user equipment to: receive a message, the message triggering reception of a first system information block (SIB); receive the first SIB, the first SIB comprising information about whether a second SIB is to be transmitted by broadcasting; determine, based on the first SIB, whether transmission of a second SIB is changed; and receive a changed second SIB in response to a determination that the second SIB is changed (see claim 5 of US 10841958 B2).

10. The user equipment of claim 9, wherein the at least one processor is configured to execute the instructions to cause the user equipment to receive the changed second SIB based on the information about whether the second SIB is to be transmitted by broadcasting (see claim 5 of US 10841958 B2).

11. The user equipment of claim 9, wherein: the information indicates that the second SIB is to be transmitted by broadcasting; and the at least one processor is configured to execute the instructions to cause the user equipment to receive the changed second SIB from a broadcast channel  (see claim 5 of US 10841958 B2).

12. The user equipment of claim 9, wherein: the first SIB further comprises a first value corresponding to the changed second SIB; the memory further stores a second value corresponding to the second SIB; and the at least one processor is configured to execute the instructions to cause the user equipment to determine, based on the first SIB, whether the second SIB is changed based on the first value and the second value (see claim 5 of US 10841958 B2).

13. The user equipment of claim 12, wherein the at least one processor is configured to execute the instructions to cause the user equipment to determine that the second SIB is changed when the first value is different from the second value (see claim 5 of US 10841958 B2).

14. The user equipment of claim 9, wherein the at least one processor is further configured to execute the instructions to cause the user equipment to: access the radio access network based on the first SIB (see claim 5 of US 10841958 B2).

15. A method for accessing a radio access network, the method comprising: receiving a message, the message triggering reception of a first system information block (SIB); receiving the first SIB, the first SIB comprising information about whether a second SIB is to be transmitted by broadcasting; determining, based on the first SIB, whether transmission of a second SIB is changed; and receiving a changed second SIB in response to a determination that the second SIB is changed (see claim 6 of US 10841958 B2).

16. The method of claim 15, wherein receiving the changed second SIB comprises: receiving the changed second SIB based on the information about whether the second SIB is to be transmitted by broadcasting (see claim 6 of US 10841958 B2).

17. The method of claim 15, wherein: the information indicates that the second SIB is to be transmitted by broadcasting; and receiving the changed second SIB comprises: receiving the changed second SIB from a broadcast channel (see claim 6 of US 10841958 B2).

18. The method of claim 15, wherein: the first SIB further comprises a first value corresponding to the changed second SIB; and the method further comprises: determining whether the second SIB is changed based on the first value and a second value corresponding to the second SIB (see claim 6 of US 10841958 B2).

19. The method of claim 18, wherein determining whether the second SIB is changed based on the first value and the second value corresponding to the second SIB comprises: determining that the second SIB is changed when the first value is different from the second value (see claim 6 of US 10841958 B2).

20. The method of claim 15, further comprising: accessing the radio access network based on the first SIB (see claim 6 of US 10841958 B2).


Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. US 11265926 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because their scope are overlapped.

US 11265926 B2
17580167
1. An access node of a radio access network that communicates over a radio interface with a wireless terminal, the access node comprising: processor circuitry configured to: generate a first type system information block (SIB) comprising information indicating whether one or more associated second type SIBs are provided by broadcast or on-demand, the first type SIB required for the wireless terminal to perform an initial access to the radio access network; and upon a change of one second type SIB of the one or more associated second type SIBs whose associated information previously indicated that the one second type SIB was provided on-demand, include in the first type SIB the associated information indicating that the one second type SIB is provided by broadcast; transmitter circuitry configured to: transmit the first type SIB; and transmit a message that triggers the wireless terminal to receive the first type SIB.

2. The access node of claim 1, wherein: the transmitter circuitry is further configured to transmit the one second type SIB by broadcast after the change; whether the one second type SIB has changed is determined based on a value tag; and the value tag is associated with the one second type SIB, stored in the wireless terminal, and included in the first type SIB corresponding to the one second type SIB.

3. A method for an access node of a radio access network that communicates over a radio interface with a wireless terminal, the method comprising: generating a first type system information block (SIB) comprising information indicating whether one or more associated second type SIBs are provided by broadcast or on-demand, the first type SIB required for the wireless terminal to perform an initial access to the radio access network; upon a change of one second type SIB of the one or more associated second type SIBs whose associated information previously indicated that the one second type SIB was provided on-demand, including in the first type SIB the associated information indicating that the one second type SIB is provided by broadcast; transmitting the first type SIB; and transmitting a message that triggers the wireless terminal to receive the first type SIB.

4. The method of claim 3, further comprising transmitting the one second type SIB by broadcast after the change, wherein: whether the one second type SIB has changed is determined based on a value tag; and the value tag is associated with the one second type SIB, stored in the wireless terminal, and included in the first type SIB corresponding to the one second type SIB.

5. A wireless terminal of a radio access network that communicates over a radio interface with an access node of the radio access network, the wireless terminal comprising: receiver circuitry configured to: receive a message that triggers reception of a first type system information block (SIB); and receive, based on the reception of the message, the first type system information block (SIB) comprising information indicating whether one or more associated second type SIBs are provided by broadcast or on-demand, the first type SIB used to perform an initial access to the radio access network; and processor circuitry configured to determine whether one second type SIB of the one or more associated second type SIBs has changed, wherein the receiver circuitry is further configured to perform reception of the one second type SIB based on information associated with the one second type SIB in a case that the one second type SIB has changed; and wherein in a case that the one second type SIB was provided on-demand before the change, the associated information indicates that the one second type SIB is provided by broadcast.

6. The wireless terminal of claim 5, wherein: whether the one second type SIB has changed is determined based on a value tag; and the value tag is associated with the one second type SIB, stored in the wireless terminal, and included in the first type SIB corresponding to the one second type SIB.

7. A method for a wireless terminal of a radio access network that communicates over a radio interface with an access node of the radio access network, the method comprising: receiving a message that triggers reception of a first type system information block (SIB); receiving, based on the reception of the message, the first type SIB comprising information indicating whether one or more associated second type SIBs are provided by broadcast or on-demand, the first type SIB used to perform an initial access to the radio access network; and determining whether one second type SIB of the one or more associated second type SIBs has changed, wherein reception of the one second type SIB is performed based on information associated with the one second type SIB in a case that the one second type SIB has changed; and wherein in a case that the one second type SIB was provided on-demand before the change, the associated information indicates that the one second type SIB is provided by broadcast.

8. The method of claim 7, wherein: whether the one second type SIB has changed is determined based on a value tag; and the value tag is associated with the one second type SIB, stored in the wireless terminal, and included in the first type SIB corresponding to the one second type SIB.

1. An apparatus for a radio access network, the apparatus comprising: a memory storing instructions; and at least one processor configured to execute the instructions to cause the apparatus to: generate a first system information block (SIB), the first SIB comprising information about whether a second SIB is to be transmitted by broadcasting; set the information indicating that the second SIB is to be transmitted by broadcasting when transmission of the second SIB is changed; transmit the first SIB; and transmit a message to user equipment for triggering reception of the first SIB (see claim 1 of US 11265926 B2).

2. The apparatus of claim 1, wherein the at least one processor is further configured to execute the instructions to cause the apparatus to: transmit a changed second SIB by broadcasting; wherein the first SIB further comprises a value corresponding to the changed second SIB (see claim 1-2 of US 11265926 B2).

3. The apparatus of claim 2, wherein the value corresponding to the changed second SIB is used to determine whether the second SIB is changed (see claim 1-2 of US 11265926 B2).

4. The apparatus of claim 2, wherein: the value corresponding to the changed second SIB is a first value corresponding to the second SIB; and the first value corresponding to the second SIB is compared with a second value corresponding to the second SIB stored in the user equipment to determine whether the second SIB is changed (see claim 1-2 of US 11265926 B2).

5. A method for a radio access network, the method comprising: generating a first system information block (SIB), the first SIB comprising information about whether a second SIB is to be transmitted by broadcasting; setting the information indicating that the second SIB is to be transmitted by broadcasting when transmission of the second SIB is changed; transmitting the first SIB; and transmitting a message to user equipment for triggering reception of the first SIB (see claim 3 of US 11265926 B2).

6. The method of claim 5, further comprising: transmitting a changed second SIB by broadcasting; wherein the first SIB further comprises a value corresponding to the changed second SIB (see claim 3-4 of US 11265926 B2).

7. The method of claim 6, wherein the value corresponding to the changed second SIB is used to determine whether the second SIB is changed (see claim 3-4 of US 11265926 B2).

8. The method of claim 6, wherein: the value corresponding to the changed second SIB is a first value corresponding to the second SIB; and the first value corresponding to the second SIB is compared with a second value corresponding to the second SIB stored in the user equipment to determine whether the second SIB is changed (see claim 3-4 of US 11265926 B2).

9. A user equipment for accessing a radio access network, the user equipment comprising: a memory storing instructions; and at least one processor configured to execute the instructions to cause the user equipment to: receive a message, the message triggering reception of a first system information block (SIB); receive the first SIB, the first SIB comprising information about whether a second SIB is to be transmitted by broadcasting; determine, based on the first SIB, whether transmission of a second SIB is changed; and receive a changed second SIB in response to a determination that the second SIB is changed (see claim 5 of US 11265926 B2).

10. The user equipment of claim 9, wherein the at least one processor is configured to execute the instructions to cause the user equipment to receive the changed second SIB based on the information about whether the second SIB is to be transmitted by broadcasting (see claim 5-6 of US 11265926 B2).

11. The user equipment of claim 9, wherein: the information indicates that the second SIB is to be transmitted by broadcasting; and the at least one processor is configured to execute the instructions to cause the user equipment to receive the changed second SIB from a broadcast channel (see claim 5-6 of US 11265926 B2).

12. The user equipment of claim 9, wherein: the first SIB further comprises a first value corresponding to the changed second SIB; the memory further stores a second value corresponding to the second SIB; and the at least one processor is configured to execute the instructions to cause the user equipment to determine, based on the first SIB, whether the second SIB is changed based on the first value and the second value (see claim 5-6 of US 11265926 B2).

13. The user equipment of claim 12, wherein the at least one processor is configured to execute the instructions to cause the user equipment to determine that the second SIB is changed when the first value is different from the second value (see claim 5-6 of US 11265926 B2).

14. The user equipment of claim 9, wherein the at least one processor is further configured to execute the instructions to cause the user equipment to: access the radio access network based on the first SIB (see claim 5-6 of US 11265926 B2).

15. A method for accessing a radio access network, the method comprising: receiving a message, the message triggering reception of a first system information block (SIB); receiving the first SIB, the first SIB comprising information about whether a second SIB is to be transmitted by broadcasting; determining, based on the first SIB, whether transmission of a second SIB is changed; and receiving a changed second SIB in response to a determination that the second SIB is changed (see claim 7 of US 11265926 B2).

16. The method of claim 15, wherein receiving the changed second SIB comprises: receiving the changed second SIB based on the information about whether the second SIB is to be transmitted by broadcasting (see claim 7-8 of US 11265926 B2).

17. The method of claim 15, wherein: the information indicates that the second SIB is to be transmitted by broadcasting; and receiving the changed second SIB comprises: receiving the changed second SIB from a broadcast channel (see claim 7-8 of US 11265926 B2).

18. The method of claim 15, wherein: the first SIB further comprises a first value corresponding to the changed second SIB; and the method further comprises: determining whether the second SIB is changed based on the first value and a second value corresponding to the second SIB (see claim 7-8 of US 11265926 B2).

19. The method of claim 18, wherein determining whether the second SIB is changed based on the first value and the second value corresponding to the second SIB comprises: determining that the second SIB is changed when the first value is different from the second value (see claim 7-8 of US 11265926 B2).

20. The method of claim 15, further comprising: accessing the radio access network based on the first SIB (see claim 7-8 of US 11265926 B2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 20150223148 A1) in view of Schliwa-Bertling et al. (US 20180049024 A1).

Regarding claim 1, Shi discloses an apparatus for a radio access network (Fig. 1 – Network entity 104, Fig. 9 and ¶0072-0075 – Node B 910 communicating with user equipment 950), the apparatus comprising: a memory storing instructions; and at least one processor configured to execute the instructions (Fig. 9 and ¶0072-0075 – controller/processor 940 and memory 942) to cause the apparatus to: 
generate a first system information block (SIB), the first SIB comprising information about whether a second SIB is to be transmitted by broadcasting (par. 0028-0029 disclose UE receiving SIB/MIB broadcasted by network entity 104 – i.e. the access node generate and transmitting the first type SIB - including parameter indicating change of SIB and scheduling information number of SIB segment including scheduling information for subsequent segment of SIB discussed in par. 0022, 0028, 0039, 0046, table 1); 
set the information indicating that the second SIB is to be transmitted by broadcasting when transmission of the second SIB is changed (Fig. 2 and ¶0035-0036 discloses the different value tag was set when SIB information to be broadcasted was changed);
transmit the first SIB (abstract, Fig. 1 and ¶0028, Fig. 2 step 202 and ¶0034 disclose UE receiving SIB/MIB which indicates the first SIB is transmitted); 
However, the reference is silent on details about transmit a message to user equipment for triggering reception of the first SIB 
Schliwa-Bertling discloses transmitting a message that triggers the wireless terminal to receive the first type SIB (par. 0020 discloses transmitting paging message indicating that UE shall start to receive broadcast system information).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the invention to modify the invention of Shi, and have mechanism for triggering UE to receive broadcast system information, as taught by Schliwa-Bertling because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to ensure UE receiving system information.

Regarding claim 2, the combined teaching of Shi and Schliwa-Bertling discloses the apparatus of claim 1, wherein the at least one processor is further configured to execute the instructions to cause the apparatus to: transmit a changed second SIB by broadcasting; wherein the first SIB further comprises a value corresponding to the changed second SIB (Shi - par. 0028-0029 disclose UE receiving SIB/MIB broadcasted by network entity 104 – i.e. the access node generate and transmitting the first type SIB - including parameter indicating change of SIB and scheduling information number of SIB segment including scheduling information for subsequent segment of SIB discussed in par. 0022, 0028, 0039, 0046, table 1).

	Regarding claim 3, the combined teaching of Shi and Schliwa-Bertling discloses the apparatus of claim 2, wherein the value corresponding to the changed second SIB is used to determine whether the second SIB is changed (Shi – abstract, Fig. 2 and ¶0035-0036 discloses comparing the value tags to determine if the second SIB is changed).

Regarding claim 4, the combined teaching of Shi and Schliwa-Bertling discloses the apparatus of claim 2, wherein: the value corresponding to the changed second SIB is a first value corresponding to the second SIB; and the first value corresponding to the second SIB is compared with a second value corresponding to the second SIB stored in the user equipment to determine whether the second SIB is changed (Shi – abstract, Fig. 2 and ¶0035-0036 disclose comparing the value tags to determine if the second SIB is changed).

Regarding claim 5, the scope and content of the claim recites a method performed by the apparatus of claim 1, therefore, being addressed as in claim 1. 

Regarding claim 6, the scope and content of the claim recites a method performed by the apparatus of claim 2, therefore, being addressed as in claim 2. 

Regarding claim 7, the scope and content of the claim recites a method performed by the apparatus of claim 3, therefore, being addressed as in claim 3. 

Regarding claim 8, the scope and content of the claim recites a method performed by the apparatus of claim 4, therefore, being addressed as in claim 4. 

Regarding claim 9, Shi discloses a user equipment for accessing a radio access network (Fig. 1 – user equipment 102, Fig. 5 and ¶0055), the user equipment comprising: a memory storing instructions; and at least one processor (Fig. 5 – processor 504 and computer readable medium 506) configured to execute the instructions to cause the user equipment to: 
receive the first SIB, the first SIB comprising information about whether a second SIB is to be transmitted by broadcasting (par. 0028-0029 disclose UE receiving SIB/MIB broadcasted by network entity 104 – i.e. the access node generate and transmitting the first type SIB - including parameter indicating change of SIB and scheduling information number of SIB segment including scheduling information for subsequent segment of SIB discussed in par. 0022, 0028, 0039, 0046, table 1); 
determine, based on the first SIB, whether transmission of a second SIB is changed (Fig. 2 and ¶0035-0036 discloses the different value tag was set when SIB information to be broadcasted was changed); and 
receive a changed second SIB in response to a determination that the second SIB is changed (Fig. 2 step 206-208 and ¶0037 - 0038 – “at Block 208, processing the system information for the network entity when the system information for the network entity has changed. SIB processing component 118 can process the system information for the network entity 104 when the system information for the network entity 104 has changed (e.g., as determined in Block 206)”).
However, the reference is silent on details about receiving a message, the message triggering reception of a first system information block (SIB). 
Schliwa-Bertling discloses receive a message, the message triggering reception of a first system information block (SIB) (par. 0020 discloses transmitting paging message indicating that UE shall start to receive broadcast system information).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the invention to modify the invention of Shi, and have mechanism for triggering UE to receive broadcast system information, as taught by Schliwa-Bertling because doing so would make use of known technique to improve similar devices (methods, or products) in the same way (MPEP §2141 -III) to ensure UE receiving system information.

Regarding claim 10, the combined teaching of Shi and Schliwa-Bertling discloses the user equipment of claim 9, wherein the at least one processor is configured to execute the instructions to cause the user equipment to receive the changed second SIB based on the information about whether the second SIB is to be transmitted by broadcasting (Shi - par. 0028-0029 disclose UE receiving SIB/MIB broadcasted by network entity 104 – i.e. the access node generate and transmitting the first type SIB - including parameter indicating change of SIB and scheduling information number of SIB segment including scheduling information for subsequent segment of SIB discussed in par. 0022, 0028, 0039, 0046, table 1).

Regarding claim 11, the combined teaching of Shi and Schliwa-Bertling discloses the user equipment of claim 9, wherein: the information indicates that the second SIB is to be transmitted by broadcasting; and the at least one processor is configured to execute the instructions to cause the user equipment to receive the changed second SIB from a broadcast channel (Shi - Fig. 2 step 206-208 and ¶0037 - 0038 – “at Block 208, processing the system information for the network entity when the system information for the network entity has changed. SIB processing component 118 can process the system information for the network entity 104 when the system information for the network entity 104 has changed (e.g., as determined in Block 206)” wherein the MIB/SIB are transmitted through broadcast channel as indicated in ¶0028-0029).

Regarding claim 12, the combined teaching of Shi and Schliwa-Bertling discloses the user equipment of claim 9, wherein: the first SIB further comprises a first value corresponding to the changed second SIB; the memory further stores a second value corresponding to the second SIB; and the at least one processor is configured to execute the instructions to cause the user equipment to determine, based on the first SIB, whether the second SIB is changed based on the first value and the second value (Shi - Fig. 2 step 206-208 and ¶0037 - 0038 – “at Block 208, processing the system information for the network entity when the system information for the network entity has changed. SIB processing component 118 can process the system information for the network entity 104 when the system information for the network entity 104 has changed (e.g., as determined in Block 206)”).

Regarding claim 13, the combined teaching of Shi and Schliwa-Bertling discloses the user equipment of claim 12, wherein the at least one processor is configured to execute the instructions to cause the user equipment to determine that the second SIB is changed when the first value is different from the second value (Shi - Fig. 2 step 206-208 and ¶0037 - 0038 – “at Block 208, processing the system information for the network entity when the system information for the network entity has changed. SIB processing component 118 can process the system information for the network entity 104 when the system information for the network entity 104 has changed (e.g., as determined in Block 206)”).

Regarding claim 14, the combined teaching of Shi and Schliwa-Bertling discloses the user equipment of claim 9, wherein the at least one processor is further configured to execute the instructions to cause the user equipment to: access the radio access network based on the first SIB (Shi - ¶0032 – “For example, the UE 102 can read one or more MIBs when re-entering coverage of network entity 104 and/or one or more other SIBs to determine information regarding a given SIB”).

Regarding claim 15-20, the scope and content of the claim recites a method performed by the user equipment of claim 9-14, therefore, being addressed as in claim 9-14.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643